Citation Nr: 0311023	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty for training from August 1958 to 
February 1959, and active duty from November 1961 to June 
1962.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama.

The Board remanded the case in March 2001 for development.  
After the case was returned to the Board from that remand, 
the Board undertook further development to include 
clarification of an earlier medical opinion, the written 
results from which are in the file.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the current appellate issue.

2.  The veteran has service connection for a right shoulder 
disability.

3.  Medical opinion and clinical evidence now of record 
reasonably serve to associate the veteran's current low back 
disability with his service-connected right shoulder 
disability.




CONCLUSION OF LAW

The veteran's current low back disability is proximately due 
to service-connected right shoulder disability.  38 U.S.C.A. 
§ 5103 (West 1991); 38 C.F. R. § 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He has expressed his understanding of that evidence 
for which he is responsible versus that for which VA was 
responsible pursuant to Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

And furthermore, given the nature of the resolution of the 
case by the Board herein, there is no need for further delay 
to obtain whatever additional evidence may be obtainable from 
any source.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2002). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Additionally, the Board recognizes that it is not competent 
to supplement the record with its own unsubstantiated medical 
conclusion or in that same vein, to question the intent of a 
physician who has been asked to and had provided specific, 
written clarification of medical opinion, in this case as to 
whether or not the veteran's current low back problems are 
the result of other service-connected disability.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Said otherwise, the 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).

Factual Background and Analysis

Service connection is in effect for right shoulder 
dislocation, residuals of right shoulder injury, for which a 
20 percent rating is assigned.

Service medical records show recurrent complaints of back 
pain starting in 1961 along with some limitation of motion, 
including on the veteran's separation examination in 1962.

VA and private clinical records since service have shown 
recurrent back problems.  In 1995, the veteran underwent L-
4/L-5 disc surgery for L-5 radiculopathy.

Since 1995, the veteran has developed recurrent back 
problems.  By the time of a recent VA examination, the 
veteran was noted to have low back pain radiating into both 
legs, mostly the left leg all the way to the left foot.  He 
was unable to sit still and needed to change positions 
frequently.  He had been unable to continue work as a trucker 
because he could not drive and his leg would give way.  The 
recent VA examiner noted that the veteran's magnetic 
resonance imaging (MRI) had shown severe lumbar stenosis with 
scarring in addition to the degenerative joint disease of the 
lumbar spine.

In expressing an opinion as to etiology, the examiner stated 
that the level of probability was low as to relating current 
low back problems with inservice low back complaints or right 
shoulder problems.  

However, in the written clarification of the opinion, the 
examiner noted that with regard to the veteran's current low 
back symptoms, they  "are as least as likely as not related 
to the service connected residuals of the recurrent current 
dislocation of the right shoulder injury".

The Board is clearly not in a position to argue with the 
stated opinion of a VA examiner as described above.  A 
reasonable basis is accordingly raised for associating the 
veteran's current low back disability with his service 
connected right shoulder disability.  The appeal is granted.




ORDER

Service connection for low back disability is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

